Case: 16-10987    Date Filed: 08/24/2017   Page: 1 of 5


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-10987
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 0:15-cr-60219-RLR-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

ROGELIO BETANCOURT,
a.k.a. Roy,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (August 24, 2017)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Rogelio Betancourt appeals his 90-month sentence, imposed below the

advisory guideline range, after pleading guilty to conspiracy to possess with intent

to distribute 500 grams or more of methamphetamine, in violation of 21 U.S.C. §§
              Case: 16-10987     Date Filed: 08/24/2017   Page: 2 of 5


841(a)(1), (b)(1)(A)(viii), 846. On appeal, Betancourt argues that the district court

clearly erred in finding he did not prove his entitlement to a mitigating role

adjustment. After thorough review, we affirm.

      We review a district court’s denial of a role reduction for clear error. United

States v. De Varon, 175 F.3d 930, 938 (11th Cir. 1999) (en banc). Clear error

review is deferential, and “we will not disturb a district court’s findings unless we

are left with a definite and firm conviction that a mistake has been committed.”

United States v. Ghertler, 605 F.3d 1256, 1267 (11th Cir. 2010) (quotations

omitted).   The district court’s “choice between two permissible views of the

evidence” concerning the defendant’s role in the offense will rarely constitute clear

error “[s]o long as the basis of the trial court’s decision is supported by the record

and does not involve a misapplication of a rule of law.” De Varon, 175 F.3d at 945

(quotation and emphasis omitted). The defendant bears the burden of establishing

his minor role by a preponderance of the evidence. Id. at 939.

      The sentencing guidelines provide for a four-level downward adjustment

where a defendant was “a minimal participant in any criminal activity,” a two-level

downward adjustment where a defendant was a “minor participant in any criminal

activity,” and a three-level downward adjustment in cases falling between these

two scenarios. U.S.S.G. § 3B1.2(a), (b). The purpose of this section of the

guidelines is to “provide[] a range of adjustments for a defendant who plays a part


                                          2
              Case: 16-10987     Date Filed: 08/24/2017   Page: 3 of 5


in committing the offense that makes him substantially less culpable than the

average participant in the criminal activity.” Id. § 3B1.2, comment. (n.3(A)). A

“minimal participant” is one who is “plainly among the least culpable of those

involved in the conduct of a group,” which may be evidenced by the participant’s

lack of knowledge of the scope of the enterprise and others’ activities within it. Id.

§ 3B1.2, comment. (n.4). A “minor participant” is one who is “less culpable than

most other participants in the criminal activity, but whose role could not be

described as minimal.” Id. § 3B1.2, comment. (n.5).

      In determining whether a role adjustment is applicable, the district court: (1)

must compare the defendant’s role against the relevant conduct for which he was

held accountable, and (2) may also measure the defendant’s role against the other

discernable participants in that relevant conduct. De Varon, 175 F.3d at 945.

Whether a defendant is a minimal or minor participant is “heavily dependent upon

the facts.” U.S.S.G. § 3B1.2, comment. (n.3(C)). In determining which subsection

applies, if either, the district court considers the degree to which the defendant

understood the scope and structure of the criminal activity, participated in planning

or organizing the criminal activity, exercised decision-making authority, and stood

to gain from the transaction, as well as the nature and extent of the defendant’s

participation in the commission of the criminal activity, including the acts the

defendant performed, and the defendant’s responsibility and discretion in


                                          3
              Case: 16-10987    Date Filed: 08/24/2017   Page: 4 of 5


performing them. Id.; see also De Varon, 175 F.3d at 945 (instructing courts to

consider similar factors in drug courier context). We’ve rejected a test that “would

require sentencing courts to regard the least culpable member of any conspiracy as

a minor participant, regardless of the extent of that member’s participation.”

United States v. Stanley, 739 F.3d 633, 655 (11th Cir. 2014) (quotation omitted).

      In this case, the district court did not clearly err in denying Betancourt’s

request for even a two-level minor role reduction. As for the first prong of the De

Varon test, Betancourt was involved with the full amount of methamphetamine for

which he was held accountable, and his role with regard to his relevant conduct

was not minor. As the record shows, Betancourt made the arrangements for the

courier involved in the transaction, Jorge Maldonado, to receive the

methamphetamine, was in communication with Maldonado on the morning of the

transaction, and confirmed over the phone to Maldonado, when the buyer asked,

that the candy in the bag Maldonado delivered was in fact methamphetamine. De

Varon, 175 F.3d at 945.

      As for the second prong, Betancourt did not have a minor role in comparison

to other persons involved in this relevant conduct, and the record does not suggest

that he was “less culpable than most other participants in the criminal activity.”

Id.; U.S.S.G. § 3B1.2, comment. (n.5). While the record reveals little about the

role that Betancourt’s brother played, it supports the district court’s finding that


                                         4
              Case: 16-10987    Date Filed: 08/24/2017   Page: 5 of 5


Betancourt was more culpable than Maldonado. Even if Betancourt did not recruit

Maldonado, the record shows that he told Maldonado where to go and what to do,

and that he was the person Maldonado called for information at a key point in the

transaction. It also shows that Betancourt arranged for Maldonado to get the

methamphetamine and provided Maldonado the contact information for the

methamphetamine broker.        These facts support the denial of a minor role

adjustment because, among other things, they show that Betancourt understood the

scope and structure of the criminal activity in which he was involved, helped plan

it, and exercised some degree of authority over it.       See U.S.S.G. § 3B1.2,

comment. (n.3(C)). Accordingly, we affirm.

      AFFIRMED.




                                        5